The appellant, a Negro, was convicted of rape. The crime was committed in Jones County and the indictment on which the appellant was tried was returned by a grand jury of the Circuit Court of that county, but on a motion for a change of venue the case was transferred to the Circuit Court of Forrest County, where it was tried on its merits. Before the transfer of the case to Forrest County the Circuit Court of Jones County overruled a motion to quash the indictment, the motion alleging, in effect, that there were no Negros on the grand jury which indicted the appellant and were excluded therefrom because of their race, thereby violating the appellant's right to equal protection of the laws guaranteed to him by the Fourteenth Amendment to our national Constitution. It has been definitely settled by the Supreme Court of the United States in Patton v. Mississippi, 68 S. Ct. 184, 185, 92 L.Ed. ___, and the cases cited in footnotes to the opinion there rendered, with which Court lies the final decision of all judicial questions arising under our national Constitution, that:
(1) The "exclusion of Negroes from grand and petit juries solely because of their race denied Negro defendants in criminal cases the equal protection of the laws required by the Fourteenth Amendment. . . . regardless of whether the discrimination was embodied in statute or was apparent from the administrative practices of state jury selection officials." *Page 599 
(2) The "fact that no Negro had served on a criminal court grand or petit jury for" a long period of time "created a very strong showing that during that period Negroes were systematically excluded from jury service because of race."
(3) "When such a showing was made, it became a duty of the State to try to justify such an exclusion as having been brought about for some reason other than racial discrimination."
(4) Evidence by the public officials charged with the duty of selecting the list from which grand and petit juries are to be drawn that they did not exclude Negroes from such list because of their race, unless corroborated by public records or other substantial evidence, does not meet this burden of proof.
The evidence here discloses that no Negroes were on the grand jury that indicted the appellant and that no Negroes had served on the grand and petit juries of Jones County for a long number of years, if ever, although there were at all times in the county Negroes, though few in number, who were qualified for jury service. Practically all of the evidence relied on by the State to meet its burden of showing that Negroes were not excluded from the jury list because of race is the testimony of members of the Board of Supervisors who prepared the jury lists that they did not exclude Negroes therefrom because of their race but put the names of persons on the list who were qualified for jury service without knowing whether they were members of the white or Negro race. It follows, therefore, unless we are to disregard the decisions of the Supreme Court of the United States, which we are without the right to do, we must hold that the Circuit Court of Jones County erred in not quashing this indictment, and consequently must reverse the judgment rendered by the Circuit Court of Forrest County on the trial of the case on its merits and remand the case to that Court *Page 600 
for further proceedings not inconsistent with this opinion.
Reversed and remanded.